Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-22 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest an AC-DC converter, primarily, having … a primary side including … a primary side circuit having at least one switch; an isolating transformer; a secondary side …; a control circuit that provides control signals to the at least one switch of the primary side circuit; … a DC power circuit having a secondary side that receives DC output power from the secondary side of the AC-DC converter, … a primary side that outputs DC power to the control circuit; wherein the DC power circuit secondary side and primary side are isolated.
For claim 11, the prior art does not disclose or suggest method for providing auxiliary power for a primary side control circuit of an AC-DC converter, primarily, having: … providing an AC-DC converter primary side including … a primary side control circuit having at least one switch, and an AC-DC converter secondary side including a secondary side circuit and a DC output; implementing a DC power circuit having a secondary side that receives DC output power from the secondary side of the AC-DC converter, … a primary side that outputs DC auxiliary power to the primary side 
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JUE ZHANG/
Primary Examiner, Art Unit 2838